Title: To James Madison from John G. Jackson, 10 January 1815
From: Jackson, John G.
To: Madison, James


        
          Sir.
          Washington City Jany. 10th. 1815
        
        I beg leave to adress you upon a subject highly interesting to the people of my district.
        In September last there were marched to Norfolk from the 20th. Brigade of Virginia Militia commanded by me about 600 men. The sickness & deaths which this corps have suffered are great & distressing almost beyond example. The people are covered with mourning, & some of the most zealous friends of the government are withdrawing from its support: & condemning the march of our militia to Norfolk, & their detention at that place as an act of wanton cruelty. Indeed the hardy robust men of the mountains, who never saw a case of fever & ague, or billious fever, until they reached that quarter, were the first victims to the insalubrity of the climate. The Survivors now at Norfolk will be entitled to their discharge before the Campaign opens in the Spring. Is there any indispensible necessity for detaining them, for the residue of the six months tour? If there be not, I respectfully solicit that their discharge may be ordered: and by all means, that no further requisition be made on our western militia to march to Norfolk. They will go to any other point—meet the enemy & resist him with their characteristic bravery: but they will not go to Norfolk, & if ordered thither the Enemies of the Government will have the gratification to see Virginians refusing obedience to the constituted authorities, in a quarter where their friends have been hitherto predominant.
        I need not assure you of my zeal, & readiness to cooperate in support of the Laws, & the Constitution: they encrease with the exigencies of the times; but I am constrained by a sacred regard for both, to communicate the truths contained in this letter, & to hope that its object may be attained without detriment to the public interest. I have the honor to be your mo Obt Servt.
        
          JG Jackson
        
      